THE THIRTEENTH COURT OF APPEALS

                                    13-13-00726-CV


                   Harlingen Consolidated Independent School District
                                           v.
                                 Sara Ann Guardiola


                                  On Appeal from the
                  County Court at Law No 3 of Cameron County, Texas
                           Trial Cause No. 2013-CCL-0355


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



March 27, 2014